Citation Nr: 1444092	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  12-01 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for adjustment disorder with depressed mood.


REPRESENTATION

Appellant represented by:	T. Rhett Smith, Attorney


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active air service from August 1972 to August 1992.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board has reviewed the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's appeal was certified to the Board on May 1, 2012.  Additional relevant medical evidence, including VA mental health treatment records, was associated with the Veteran's Virtual VA electronic claims file on May 3, 2012, and with his VBMS electronic claims file on June 2, 2014.  Neither electronic claims file contains evidence that the Veteran waived his right to have the additional evidence initially considered by the AOJ, the RO.  See 38 C.F.R. § 20.1304(c) (2013); Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1347 (Fed. Cir. 2003).  

Further, medical evidence in the record suggests that the Veteran's symptoms may have worsened since his April 2010 VA examination.  See December 2011 VA Neuropsychology Consultation; see also April 2010 VA Examination (suggesting that the Veteran be examined again in 37 months).  As the Veteran was last provided a VA examination over four years ago, more contemporaneous medical evidence is needed to determine the current severity of his adjustment disorder with depressed mood.  

Accordingly, the case is REMANDED for the following action:

1. First, obtain any outstanding treatment records from VA, the Naval Hospital in Pensacola, and any private treatment providers dated since September 2008 and not already of record. 

2. Second, schedule the Veteran for a VA examination regarding the current severity of his adjustment disorder with depressed mood.  Provide the examiner with the Virtual VA and VBMS electronic claims files, including a copy of this REMAND.  The examiner should review this Remand and the Virtual VA and VBMS electronic claims files and perform all indicated studies.  The examiner should also report all relevant findings, functional impairment, and effects on employment and ordinary activities in detail.

The examiner MUST consider:

(i) the Veteran's and his spouse's lay reports regarding the frequency and severity of his symptoms (see November 2008 Spouse Statement);
(ii) evidence in December 2011 VA neuropsychology treatment notes regarding the Veteran's memory, attention, and concentration.  

3. If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



